Citation Nr: 1503311	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-28 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from May 1956 to January 1960.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO).

The Board notes that the appellant initiated an appeal of a claim for service connection for the Veteran's cause of death.  However, in her September 2012 substantive appeal, she indicated that she wished to limit her appeal to the claim for DIC under 38 U.S.C.A. § 1318.  Notably, her original claim explicitly indicated she did not intend to claim service connection for the cause of death, and her argument in the substantive appeal is limited solely to a claim under 38 U.S.C.A. § 1318.


FINDING OF FACT

The Veteran was not continuously rated as totally disabling for 10 years prior to his death; his total disability evaluation was not in effect from the date of discharge; the Veteran was not a former prisoner of war (POW).


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5107, 5103A, 5107 (West 2002); 38 C.F.R. § 3.22 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The appellant has been notified of the reasons for the denial of the claim and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, this claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse and to the children of a "deceased Veteran" in the same manner as if the death were service-connected.  A "deceased Veteran" for purposes of this provision is a Veteran who dies not as the result of his/her own willful misconduct, and who was in receipt of, or entitled to receive, compensation at the time of death for service-connected disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  The service-connected disabilities must have been: (1) continuously rated totally disabling for a period of 10 or more years immediately preceding the Veteran's death; or (2) continuously rated totally disabling since the Veteran's discharge or other release from active duty and for at least 5 years immediately preceding death; or (3) the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  Id.  The total disability rating may be schedular or based on individual unemployability under   38 C.F.R. § 4.16.  38 C.F.R. § 3.22(c).

For purposes of this issue, "entitled to receive" means that at the time of death, the Veteran would have received total disability compensation for the requisite period but for clear and unmistakable error committed by VA in a decision on a claim filed during the Veteran's lifetime; or additional service department records that existed at the time of a prior VA decision that were not previously considered by VA provided a basis for the award of total disability compensation for the requisite period retroactively; or the Veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because; (1) VA was paying the compensation to the Veteran' s dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the Veteran; (3) the Veteran had not waived retired or retirement pay in order to receive compensation; (4) VA was withholding payments because the Veteran' s whereabouts were unknown, but the Veteran otherwise was entitled to continued payment based on a total service-connected disability rating; (5) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22.

Here, there is nothing of record indicating, nor does the appellant allege, that the Veteran was a former POW.  Similarly, he has not been continuously rated as totally disabled for any condition (or combination of conditions) since separation.  The Veteran's only 100 percent rating (for bilateral hearing loss) is effective from January 24, 2001.  The Veteran died on September [redacted], 2010, and therefore had a 100 percent rating for approximately nine years and nine months immediately before his death-three months shy of the 10-year requirement under 38 U.S.C.A. § 1318.  

The Board acknowledges the appellant's contention that the Veteran's bilateral hearing loss was totally disabling prior to the assigned effective date (January 24, 2001).  However, that effective date is based on the date a prior claim for increase was received.  Although a September 1999 private audiological record was associated with the January 24, 2001 claim, such record is dated over a year before the date of the claim, and therefore the ultimate rating assigned could not be effective from September 1999.  See 38 C.F.R. § 3.400(o)(2).  The appellant does not allege, and nothing of record suggests, that there has been any clear or unmistakable error (CUE) in prior final adjudications that would otherwise have entitled the Veteran to total disability compensation for the requisite period.

Thus, there is no legal basis for granting the appellant's claim under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  While the Board is sympathetic to this claim, it is bound by the law and without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2002).  Therefore, the appeal must be denied.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


